DETAILED ACTION
The instant application having application No 16/606125 filed on 10/17/2019 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 7 or 12 is incorporated into the independent claim 1, (ii) resolve 112 2nd rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-7, and 9-20 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “Internet connection means, access point communication modules by means of interposition of remote connection means, remote connection means , interface means for the graphical display, client communication module, access point communication module, configuration/management step, routing step” is a non-structural substitute term for 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims 1-20 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, and 13-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 20180270291, Sep. 20,2018) in view of Lagrange et al. (US 20120196527, Aug. 2, 2012).

Regarding Claim 1, Burton discloses at least a master device adapted to receive noise level data from said detection devices and adapted to send said data to said remote control station(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network), 
being provided with at least a client communication module configured to communicate with said remote control station and with at least an access point communication module configured to communicate with at least one of said detection devices(page 7, par (0072), line 1-10, the configured processor  monitor the signal quality attribute values of connections between the selected master device and the clients, and allow a data transfer attempt in response to determining that the network connection used is of sufficient quality to ensure a successful transfer between the master device and all client devices), and 
wherein each of said detection devices is provided with at least a client communication module configured to communicate with said access point communication module of the master device(page 7, par (0068), line 1-10, master device for processing the data request received to transfer the data item from the master device to the other devices as clients, wherein the other devices are designated as clients and prevented from receiving transfer of the data item from other than the master device(wherein detection service detect the client device only received items from the distinct master device)).
Burton discloses all aspects of the claimed invention, except a remote control station at least a plurality of detection devices for the detection of noise which are located inside an area to be monitored; and said detection devices and said master device (S) being located in predetermined positions and in a substantially homogeneous manner inside said area for the detection of noise level data which are certifiable and homogeneous both in terms of spatial distribution and in terms of time distribution.
station at least a plurality of detection devices for the detection of noise which are located inside an area to be monitored (page 9, par (0249-0250), line 1-20, Once the monitoring area, is selected from the transmission links in the network, monitoring the each link belonging to this monitoring links allows determination of the movement of the mobile devices inside the network coverage area, it is clear that a transmission link belonging to the monitoring area is to experience interference(detection of a noise) with the mobile devices detected within that area); 
and said detection devices and said master device (S) being located in predetermined positions and in a substantially homogeneous manner inside said area for the detection of noise level data which are certifiable and homogeneous both in terms of spatial distribution and in terms of time distribution (page 8, par (0201-0202), line 1-20, the antenna generates substantially homogeneous radiation over a wide angle. This homogeneous radiation allows communication simultaneously with all network devices of the network located in the wide angle at a reasonable distance(i.e. not greater than a transmission power limitation(wherein transmission power limitation is a noise level)), the receiving network devices are configured with a directive antenna with a respective narrow beam pointing in the direction of the sending network device the direction of the sending net­work device has been determined during the initialization period (wherein period is a time distribution)).
Burton and Lagrange are analogous art because they are from the same field of endeavor of access to a service device.


	Regarding Claim 2, Burton discloses detection devices comprises at least an access point communication to communicate with at least one of the other detection (page 7, par (0068), line 1-10, master device for processing the data request received to transfer the data item from the master device to the other devices as clients, wherein the other devices are designated as clients and prevented from receiving transfer of the data item from other than the master device(wherein detection service detect the client device only received items from the distinct master device)).

Regarding Claim 3, Burton discloses detection devices and said master device comprises at least a microphone(page 3, par (0023), line 1-5, capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs)).

Regarding Claim 4, Burton discloses characterized by the fact that said client communication module configured to communicate with said remote control station is provided with Internet connection means and said client communication modules configured to communicate with said access point communication modules  with said access point communication modules by means of interposition of remote connection means(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 5, Burton discloses Internet connection means and said remote connection means is of the wired or wireless type(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 6, Burton discloses detection devices comprises at least one configuration/management step of said detection devices and of said master device to make a mapping of at least a route comprising a possible succession of connections of said detection devices, said route terminating with a connection to said master devide(page 3, par (0023), line 1-5, capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs), par(0040), cloud computing environment utilized of workloads and functions which provided from this layer include mapping and navigation based on a concurrent linked monitor list).
Regarding Claim 8, Burton discloses remote control station s an Internet-connected server and is configured to receive said noise level data from at least one of said master devices(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 9, Burton discloses interface means for the graphical display of said noise level data (page 5, par (0049), line 1-2, Computer system/server communicate with one or more external devices such as a keyboard, a pointing device, a display, etc.).
Regarding Claim 10, Burton discloses interface means comprise at least a web interface(page 3, par (0027), line 1-2, the applications are accessible from various client devices through a thin client interface such as a web browser). 
Regarding Claim 11, Burton discloses interface means comprise at least a map adapted to graphically represent said area to be monitored and at least a plurality of acoustic intensity markers to represent different noise level values(page 6, par (0057), line 1-5, Signal strength attribute values comparable to specified thresholds, that are indicative required or likely data communication links between the device as master and a source of the data item and the other devices as clients will be reliable enough and of a sufficient bandwidth to execute the respective transfers within threshold quality benchmark).
Regarding Claim 13, Burton discloses detection devices and said master device comprises at least a microphone(page 3, par (0023), line 1-5, capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs)).
Regarding Claim 14, Burton discloses characterized by the fact that said client communication module configured to communicate with said remote control station is provided with Internet connection means and said client communication modules configured to communicate with said access point communication modules communicate with said access point communication modules by means of interposition of remote connection means(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 15, Burton discloses characterized by the fact that said client communication module configured to communicate with said remote control station is provided with Internet connection means and said client communication modules configured to communicate with said access point communication modules communicate with said access point communication modules by means of interposition of remote (page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 16, Burton discloses Internet connection means and said remote connection means is of the wired or wireless type(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 17, Burton discloses Internet connection means and said remote connection means is of the wired or wireless type(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 18, Burton discloses Internet connection means and said remote connection means is of the wired or wireless type(page 6, par (0058), line 1-20, Signal strength determined as Signal-to-Noise Ratio (SNR) value, the signal level minus the noise level, and compared to one or more threshold values, a signal level of measured near an access point and typical noise level, a desired value of the device to serve as master with respect to the other devices as clients within a wireless local area network).
Regarding Claim 19, Burton discloses detection devices comprises at least one configuration/management step of said detection devices and of said master device to make a mapping of at least a route comprising a possible succession of connections of said detection devices, said route terminating with a connection to said master device(page 3, par (0023), line 1-5, capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs), par(0040), cloud computing environment utilized of workloads and functions which provided from this layer include mapping and navigation based on a concurrent linked monitor list).
Regarding Claim 20, Burton discloses detection devices comprises at least one configuration/management step of said detection devices and of said master device to make a mapping of at least a route comprising a possible succession of connections of said detection devices, said route terminating with a connection to said master device(page 3, par (0023), line 1-5, capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs), par(0040), cloud computing environment utilized of workloads and functions which provided from this layer include mapping and navigation based on a concurrent linked monitor list).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Plainchault et al. (US 20140071851, Mar. 13, 2014) teaches Method for increasing quality of signals received by at least one destination device among a plurality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464